Case 1:18-cv-00161-LJV-LGF Document 10 Filed 12/23/19 Page 1 of 3

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

BUFFALO DIVISION
)
RICKY R. FRANKLIN ) Civil Action No: 18-cv-00161-(F)
)
Plaintiff, )
V )
)
BISON RECOVERY GROUP, INC_ )
Defendant )
)

PLAINTIFF’S MOTION FOR CONTINUANCEOR
TELEPHONIC HEARING

Plaintiff, Ricky R. Franklin, Pro se, request a continuance for the upcoming
initial pretrial conference or in the alternative, Plaintiff can conduct a telephonic
hearing on January 7, 2020 at 1030a.m. Plaintiff has several doctors’ appointments
with the Veterans Administration on January 6" and 7" and is unable to appear in
person. Neither party will be prejudiced by a telephonic hearing and Plaintiff is

able to take part in the conference by telephone at the number below.

Respectfully submitted, December 20", 2019 Ae R. Franklin
~ 468

‘Srambing Way—

Stockbridge, GA 30281
rrfrank 12@hotmail.com 678-650-3733
 

   

id

‘3 a i"

| we
om

* Domestic only.

 

 

 

 

    
      
   

ECTED DELIVERY DAY: 12/24/19
EXP 0004

 

 

 

 

C030
SHIP A ss Po oe ;
TO: / | :

2 NIAGARA SQ
BUFFALO NY 14202-3350

pees USPS TRACKING® NUMBER

=Lim
* Pick
= Ord

decl 9505 5066 5191 9354 1605 76 Be sch
acka

gg ga YES FS Tr a i scan ti

mas

or

PS$00001000014 OD: 12 1/2x9 1/2 USPS.G

 

 

 

 

= . I ,
For Domestic shipments, the maximum weight is 70 Ibs. For International ship

 
 

 

Case 1:18-cv-00161-LJV-LGF Document 10 Filed 12/23/f9--Page-3-ef-3-

PRIORITY MAIL

RMLY TO SEAL FLAT RATE
POSTAGE REQUIRED

—_ SS

ee ~~ —
PRIORITY sa@Pze. |

x MAIL * VISIT US AT USPS.COM"

M:

Ricky Franklin

708 Brambling Way 4
Stockbridge, GA 30281

To: Cleak of Cort

2 ( gaa
Lyttare, Vv ¥

Ss IV

ios
xd fos jq4 2°

: QR code.

ol ae Sl

\pabel 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

MW/PICKUP |

nts, the maximum weight is 4 Ibs.

EE oe - —
Se NT ge gals

 

 

      
    
 
    

wre

ine

 
